Exhibit 10.6

 

FIXED RATE NOTE

 

Note Date: February 26, 2010

 

$4,500,000.00

Maturity Date: February 26, 2015

 

 

 

FOR VALUE RECEIVED, HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company (“BORROWER”), promises to pay to the order of First Bank & Trust in care
of FIRST NATIONAL BANK OF OMAHA (“AGENT”), at its principal office or such other
address as AGENT or holder may designate from time to time, the principal sum of
Four Million Five Hundred Thousand and No/100 Dollars ($4,500,000.00), or the
amount shown on AGENT’s records to be outstanding, plus interest (calculated on
the basis of actual days elapsed in a 360-day year) accruing each day on the
unpaid principal balance at the annual interest rates defined below.  Absent
manifest error, AGENT’s records shall be conclusive evidence of the principal
and accrued interest owing hereunder.

 

This FIXED RATE NOTE is executed pursuant to a Construction Loan Agreement
between BORROWER and BANKS dated as of April 24, 2008, (the Construction Loan
Agreement, together with all amendments, modifications and supplements thereto
and all restatements and replacements thereof is called the “AGREEMENT”).  All
capitalized terms not otherwise defined in this note shall have the meanings
provided in the AGREEMENT.

 

INTEREST ACCRUAL.  Interest on the principal amount outstanding shall accrue at
the rate provided for in the AGREEMENT, and adjusting as provided for in the
AGREEMENT.  Interest shall be calculated on the basis of a 360-day year,
counting the actual number of days elapsed.

 

REPAYMENT TERMS.  Principal shall be due and payable in the amounts and on the
dates set forth in Schedule I attached to the AGREEMENT, and incorporated herein
by reference, and accrued and unpaid interest shall be due and payable in
arrears on the same dates that principal installments are due.  Any remaining
principal balance, plus any accrued but unpaid interest, shall be fully due and
payable on March 1, 2015, if not sooner paid.

 

PREPAYMENT.  This FIXED RATE NOTE may be prepaid in accordance with the terms of
the AGREEMENT and the payment of the fees, costs and expenses provided for in
the AGREEMENT.

 

ADDITIONAL TERMS AND CONDITIONS.  This FIXED RATE NOTE is executed pursuant to
the AGREEMENT.  The AGREEMENT, and any amendments or substitutions thereof or
thereto, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this FIXED RATE NOTE by
reference.

 

--------------------------------------------------------------------------------


 

The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of BANK
upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT or
any other LOAN DOCUMENT.  If the maturity date of this FIXED RATE NOTE is
accelerated as a consequence of an EVENT OF DEFAULT, then BANK shall have all
the rights and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity.  The rights, powers, privileges,
options and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity shall be cumulative and concurrent,
and may be pursued singly, successively or together at the sole discretion of
BANK, and may be exercised as often as occasion therefor shall occur.  No delay
or discontinuance in the exercise of any right, power, privilege, option or
remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy.  Without limiting the generality of the foregoing,
BANK’s waiver of an EVENT OF DEFAULT shall not constitute a waiver of
acceleration in connection with any future EVENT OF DEFAULT.  BANK may rescind
any acceleration of this FIXED RATE NOTE without in any way waiving or affecting
any acceleration of this FIXED RATE NOTE in the future as a consequence of an
EVENT OF DEFAULT.  BANK’s acceptance of partial payment or partial performance
shall not in any way affect or rescind any acceleration of this FIXED RATE NOTE
made by BANK.

 

Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys’ fees and costs
incurred or paid by BANK in collecting and/or enforcing this FIXED RATE NOTE. 
Furthermore, BANK reserves the right to offset without notice all funds held by
BANK against debts owing to BANK by BORROWER.

 

WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR.  BORROWER and any other person who
signs, guarantees or endorses this FIXED RATE NOTE, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this FIXED RATE
NOTE.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

Executed as of the Note Date first above written.

 

 

 

HIGHWATER ETHANOL, LLC, a Minnesota limited liability company

 

 

 

 

 

By:

/s/ Brian Kletscher

 

Title:

CEO

 

--------------------------------------------------------------------------------